ACCEPTED
                                                                                    12-15-00157-CR
                                                                       TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                             12/17/2015 10:22:50 AM
                                                                                          Pam Estes
                                                                                             CLERK

                            No. 12-15-00157-CR

                                                                    FILED IN
                                                            12th COURT OF APPEALS
                            In the Court of Appeals               TYLER, TEXAS
                        for the Twelfth Judicial District   12/17/2015 10:22:50 AM
                                 at Tyler, Texas                   PAM ESTES
                                                                     Clerk



                               Stanford Jones,
                                  Appellant

                                       V.

                                State of Texas,
                                   Appellee


             On Appeal From Cause No. 2013-0744 in the 217th
              Judicial District Court of Angelina County, Texas


             State’s Second Motion for Extension (Unopposed)


To the Honorable Justices of this Court:

       Appellee, State of Texas, moves for a 10-day extension of time to file

its brief.

                                       I.

       Under the Texas Rules of Appellate Procedure, the general deadline

to file an appellee’s brief is 30 days after the date the appellant’s brief was

filed. Tex. R. App. P. 38.6(b). Appellant’s Brief was filed on October 15,

2015, giving the State until Monday November 16, 2015 to file its brief.
This Court granted the State a 30-day extension of time in which to file its

brief on November 18, 2015 giving the State until Thursday December 17,

2015 to file its brief.

        The State of Texas now requests a 10-day extension of time in which

to file its brief.

                                        II.

        Good cause exists for allowing the State additional time to file its brief

for the following reasons:

        1.    Counsel for the State is working on another brief during this

time period, Jenkins v. State 12-15-00039-CR.

        2.    Counsel for the State has just returned to work on December

11, 2015 following a medical emergency that occurred on November 2,

2015.

        3.    Counsel for the State is lead counsel on five felony

sentencing’s, one suppression hearing, and two non-jury trials occurring

between December 14-21, 2015. This is in addition to the normal felony

case load.

        4.    Counsel for the Appellant is unopposed to this motion,

                                              III.
      From the above-listed reasons, the State has demonstrated that good

cause for the failure to be able to submit its brief by the Court’s deadline.

This is the State’s first motion for extension, and it is not brought for

purposes of delay or harassment, but to see that justice is done.

      Wherefore, Appellee State of Texas prays that the Court grant its

requested 10-day extension to file its State’s Brief in this matter.



                                           Respectfully Submitted,

                                            /s/April Ayers-Perez
                                           Assistant District Attorney
                                           Angelina County D.A.’s Office
                                           P.O. Box 908
                                           Lufkin, Texas 75902
                                           (936) 632-5090 phone
                                           (936) 637-2818 fax
                                           State Bar No. 24090975
                                           aperez@angelinacounty.net

                                           Attorney for Appellee
                                           State of Texas
                              Certificate of Service


      I do certify that on December 17, 2015 a true and correct copy of the

above document has been served electronically to John Reeves, 1007

Grant Ave., Lufkin, Texas, 75901, attorney for Appellant, Stanford Jones,

through efile.txcourts.gov.

                                             /s/April Ayers-Perez




                         Certificate of Conference

      I certify that on December 16, 2015, I conferred with John Reeves by

telephone about this motion, and certify that he was unopposed to a 10-day

extension.

                                             /s/April Ayers-Perez